Citation Nr: 0316250	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  02-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
radial keratotomy.  

2.  Entitlement to a compensable initial rating for benign 
prostatic hypertrophy.  

3.  Entitlement to a compensable initial rating for patellar 
femoral syndrome of the left knee.  

4.  Entitlement to a compensable initial rating for 
onychomycosis of the big toes.  

5.  Entitlement to a compensable initial rating for 
degenerative disc disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from July 1963 to July 1967 
and from October 1984 to October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied service connection for residuals of a radial 
keratotomy.  Service connection was awarded for onychomycosis 
of the big toes, benign prostatic hypertrophy, and a left 
knee disability, and noncompensable initial ratings were 
assigned for these disabilities.  The veteran responded with 
a timely Notice of Disagreement regarding these disabilities, 
and was sent a Statement of the Case by the RO.  He then 
filed a timely substantive appeal, perfecting his appeal of 
these issues.  

In a November 2000 rating decision, the veteran was awarded 
service connection, with a noncompensable initial rating, for 
degenerative disc disease of the lumbosacral spine.  In 
December 2000, the veteran filed a Notice of Disagreement 
regarding this assigned initial rating.  He was subsequently 
afforded a Statement of the Case on this issue by the RO, and 
he responded with a timely substantive appeal.  Therefore, 
this issue is currently before the Board.  

The issue of entitlement to service connection for residuals 
of a radial keratotomy will be the subject of the Board's 
decision below.  The remainder of the claims on appeal will 
be the subject of the remand to follow.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Competent medical evidence has not been presented of a 
current disability of the eyes for which service connection 
may be granted.  


CONCLUSION OF LAW

The criteria for the award of service connection for 
residuals of a radial keratotomy have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.9 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 2001 
Statement of the Case, the veteran has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  No additional VA or private medical 
treatment records have been obtained, as the veteran has not 
indicated the existence of such evidence.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded a recent VA medical examination 
in conjunction with his claim; for these reasons, his appeal 
is ready to be considered on the merits.  

The veteran seeks service connection for residuals of a 
radial keratotomy.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2002).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

On VA general medical examination in September 2000, the 
veteran was noted to have had bilateral radial keratotomy in 
1998, with bilateral revision in 1999.  His vision was 
corrected to 20/25 bilaterally.  Presbyopia was also 
diagnosed.  No other disability of the eyes, or impairment of 
visual acuity, was noted, and no impairment resulting from 
the veteran's radial keratotomy operations was identified.  

In order to prevail on the issue of service connection, 
medical evidence of a current disability must be presented.  
See Hickson v. West, 12 Vet. App. 247 (1999); Pond v. West, 
12 Vet. App. 341 (1999).  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Congenital or developmental defects and refractive 
error of the eye, such as myopia, presbyopia and astigmatism, 
are not diseases or injuries within the meaning of the 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2002); 
see also McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  
Such conditions are part of a life-long defect, and are 
normally static conditions which are incapable of improvement 
or deterioration.  See VAOGCPREC 67-90 (1990) (O.G.C. Prec. 
67-90) at 1.  Therefore, service connection for presbyopia 
cannot be granted.  

Likewise, the veteran cannot be afforded service connection 
for any residuals of his in-service radial keratotomy.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2002).  In 
the present case, the medical evidence is negative for any 
evidence that the veteran's eyesight was aggravated or 
otherwise impaired by his radial keratotomy.  During his 
September 2000 VA medical examination, the veteran's eyesight 
was found to be 20/25 bilaterally, with correction.  

In conclusion, the veteran has not identified a disability of 
the eyes for which service connection may be granted.  The 
only current diagnosis of record, presbyopia, is not a 
disability as defined by law, and no other residuals of his 
radial keratotomy have been identified for which service 
connection may be awarded.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for residuals of a radial 
keratotomy is denied.  




	(CONTINUED ON NEXT PAGE)

REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The veteran must be scheduled for a 
VA orthopedic examination to determine 
the extent and severity of his 
disabilities of the low back and left 
knee.  The examination should include 
full range of motion studies, x-rays, and 
any other tests considered necessary by 
the examiner, and the claims file should 
be reviewed in conjunction with the 
examination.  The examiner should 
evaluate the veteran's left knee, and 
describe all impairment resulting from 
his service-connected patellofemoral 
syndrome.  In testing range of motion of 
the left knee, the examiner should note 
if the veteran has any additional 
limitation of motion due to such factors 
as weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion.

Likewise, the examiner should evaluate 
the veteran's low back, and describe all 
impairment resulting from his service-
connected degenerative disc disease of 
the low back.  Any additional limitation 
of motion resulting from such factors as 
weakness, fatigability, incoordination, 
restricted movement, or pain on motion 
should be indicated.  The medical basis 
for all opinions rendered should be 
given.   

2.  The veteran must be scheduled for a 
VA dermatological examination.  All 
appropriate diagnostic tests and studies, 
as determined by the examiner, should be 
accomplished, and the claims file should 
be reviewed in conjunction with the 
examination.  The examiner should 
evaluate the veteran's onychomycosis of 
the big toes, and describe any impairment 
resulting therein.  Specifically, the 
examiner should state the size (in square 
inches) of the affected area, and what 
approximate percentage of the body this 
represents.  The medical basis for all 
opinions rendered should be given.   

3.  The veteran must be scheduled for a 
VA genitourinary examination.  All 
appropriate diagnostic tests and studies, 
as determined by the examiner, should be 
accomplished, and the claims file should 
be reviewed in conjunction with the 
examination.  The examiner should 
evaluate the veteran's benign prostatic 
hypertrophy, and describe any impairment 
resulting therein.  Specifically, the 
examiner should indicate the presence of 
any voiding dysfunction or urinary tract 
infection resulting from the veteran's 
prostatic hypertrophy.  The medical basis 
for all opinions rendered should be 
given.   

4.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO must 
review the claims file and ensure that 
all notification and development actions 
required by the VCAA under 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are 
fully satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  

5.  If the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



